DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170122892 (herein Li) in view of US 5218863 (herein Mangalam).
Regarding claim 1, Li teaches A multi-component fast response sensor system (sensor device, [0017], Fig. 1), comprising: a sensor comprising at least one nano-scale wire configured to be placed in a fluid stream (first nanowire sensing region 110, [0018]; [0004] teaches sensors will be used in mobile phone or wearable which may be configured to be used in a fluid stream); a first circuit for measuring at least one electrical property associated with the at least one nano-scale wire (humidity nanowire sensor 104 includes an exposed first nanowire sensing region 110 and two sensing electrodes 102a that are respectively connected with two ends of the first nanowire sensing region 110, [0018]).
Further regarding claim 1, Mangalam teaches the deficiencies of Li, specifically: a second circuit selected from the group consisting of a switch system or source, the second circuit configured to periodically generate at least a first overheat ratio and a second overheat ratio within the at least one nano-scale wire (Switches are provided to set up appropriate offset voltage and overheat ratio for each sensor, Col. 5, Line 10; software supports the simultaneous acquisition of signals from a set of any eight sensors and sequential collection of data, Col. 3, Line 55).
Regarding claim 3, Li teaches a second wire configured to be placed in the fluid stream, wherein the second wire is capable of measuring a third property of the fluid stream (second nanowire sensing region 112, [0017]).
Regarding claim 8, Li teaches wherein at least one of the first circuit or the second circuit are incorporate into an integrated circuit (sensors integrated on a same substrate, [0040]).
Regarding claims 9 and 10, Mangalam teaches wherein at least one of the first overheat ratio or second overheat ratio is at least 1, and at least 1.15 (The overheat ratio of the multielement surface hot-films is kept between 1.1 and 1.2, Cool. 5, Line 12).
For the above claims, it would be obvious to one of ordinary skill in the art to combine the teachings of Mangalam into the invention of Li for at least the purpose of avoiding the complication of flow stagnation points in a fluid stream (Col. 1, Line 36).

Claim 5, 6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Mangalam as applied to the claims above, and further in view of US 20160309547 (herein Koos).
Regarding claim 5, Koos teaches the deficiencies of Li and Mangalam, specifically: wherein the second circuit is configured to alternate current based on a square wave input (Claim 7 teaches current heat generation is a square wave with a frequency of 1-60 kHz). 
Regarding claim 6, Koos teaches the deficiencies of Li and Mangalam, specifically: wherein the second circuit is configured to alternate current at a frequency of between 1 Hz and 500 kHz (Claim 7 teaches current heat generation is a square wave with a frequency of 1-60 kHz).
Regarding claim 11, the limitations are taught equivalent to the limitations found in claims 1, 6, and 8 found above and are rejected equivalently.
Regarding claim 12, Li teaches wherein the integrated circuit is further adapted to measure at least one electrical property associated with the at least one nano-scale wire (gas, temperature and humidity nanowire sensors may be concurrently fabricated to have the three sensors integrated on a same substrate. Accordingly, not only the characteristics of the nanowire sensor, such as high sensitivity, miniature, lower power consumption, [0040]).
Regarding claim 13, the limitations are taught equivalent to the limitations found in claim 6 above and are rejected equivalently.
Regarding claim 14, Mangalam teaches wherein the integrated circuit further comprises at least one additional component selected from the group consisting of an amplifier and a limiter (functions allow elimination of spurious frequencies and provide amplification, Col. 3, Line 52).
For the above claims, it would be obvious to one of ordinary skill in the art to combine the teaching of Koos with the combination of Li and Mangalam for at least the purposes of heat source generation required of Mangalam.

Allowable Subject Matter
Claims 15-21 allowed. Regarding claims 15-20, the prior art does not teach, “A method of measuring multiple velocity components with a single sensor, comprising the steps of: providing a nano-scale wire configured to be placed in a fluid stream; providing a circuit that is configured to periodically generate at least a first and a second overheat ratio in the nano-scale wire.” While the above art teaches 
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the above art teaches equivalent elements as shown in the rejections above, they do not measure components of velocity as required by the claim.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the above art teaches equivalent elements as shown in the rejections above, they do not teach, “wherein the at least one nano- scale wire is configured to operate as a hot wire anemometer when a first current is used, and as an elastic filament velocimeter when a second current is used..”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852